Citation Nr: 1453940	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

(A fourth claim on appeal is the subject of a decision by the Board that will be issued separately.)

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

Representation by the attorney identified above has been limited to the issues identified on the title page.  Another claim on appeal is therefore the subject of a separate Board decision.


FINDINGS OF FACT

1.  A heart disability is not shown to have been present in service, or for many years after service and is not related to an in-service injury or event, including claimed exposure to herbicides.

2.   Type II diabetes mellitus is not shown to have been present in service, or for many years after service and is not related to an in-service injury or event, including claimed exposure to herbicides.

3.  Hypertension is not shown to have been present in service, or for many years after service, and is not related to an in-service event or injury; there is no evidence that hypertension is causally related to or permanently worsened by a service-connected disability.



CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated by active military service, and a heart disability may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have type II diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service, and diabetes may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; hypertension may not be presumed to have been incurred therein, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty-to-assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A May 2011 notice letter from the RO advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.   The Board does note that the RO determined that separation examination records from the Veteran's period of active service were not available.  See September 2012 Memorandum.  However, as will be discussed in greater detail below, the lack of a copy of the separation medical examination is immaterial to the instant claims as the evidence (including the Veteran's own arguments) does not indicate that any of the disabilities on appeal had their onset in service.  Instead, the Veteran has argued that a heart disability and diabetes, which developed decades after service, are related to his purported exposure to herbicides and his hypertension is related to diabetes.  Thus, the Board concludes that the missing separation examination reports do not affect the outcome.  

Finally, the Board notes that the Veteran has not been afforded a VA examination in conjunction with any of his claims for service connection.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, the Veteran has been diagnosed with a heart disability and type II diabetes mellitus.  However, the Veteran's assertions that he traveled to the Korean demilitarized zone (DMZ), where he purports to have been exposed to herbicides, are not credible, as will be discussed in greater detail below.  Further, the Veteran was not assigned to a unit that was stationed near the Korean DMZ.  See M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Regarding hypertension, there is no evidence whatsoever relating that disability to service, nor is there any evidence linking hypertension to a service-connected disability.  For those reasons, VA examinations are not warranted in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Analysis

The Veteran asserts that his type II diabetes mellitus and his heart disability are related to his purported exposure to herbicides while serving in Korea.

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including hypertension, diabetes mellitus and coronary artery disease (CAD), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment was to apply to all applications for benefits received by VA on or after February 24, 2011 and to all applications for benefits pending before VA on February 24, 2011. VA believed it was reasonable and consistent with the intent of Congress to concede exposure for veterans who served in or near the Korean DMZ after herbicide application ceased, because of the potential for exposure to residuals of herbicides applied in that area.  See 149 Cong. Rec. H11705 -01 (2003).

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), including type II diabetes mellitus and ischemic heart disease, which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, and there has been exposure or a presumption of exposure applies, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) may be found in VA's M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  These units include various battalions of the Combat Brigade of the 2nd Infantry Division and 3rd Brigade of the 7th Infantry Division, which are divisions of the Eighth U.S. Army.  Exposure to herbicides is conceded for veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969. 

The Veteran has been diagnosed with type II diabetes and CAD.  See November 2009 Private Treatment Record.  

There is no evidence or even argument that diabetes or CAD developed during service or with a year following the Veteran's separation from service.  Indeed, the evidence of record indicates that both diabetes and CAD developed several decades following service.  See November 2009 Private Treatment Record.

The Veteran exclusively argues that his CAD and diabetes are the result of his purported exposure to herbicides while serving in Korea.  Specifically, the Veteran argues that he traveled to the Korean DMZ several times as a result of duties as a legal clerk.  See April 2011 Statement of Veteran.

The Veteran was not assigned to any of the units determined to have been stationed at or near the Korean DMZ.  See M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Rather, the Veteran was assigned to the Headquarters and Headquarters Detachment (HHD), 4th Signal Operations, 8th Infantry Division.  Likewise, the Veteran's service treatment and service personnel records do not show his assignment to any of the units determined to have been stationed at or near the Korean DMZ.  Nor do any records, other than the Veteran's uncorroborated statements, reflect that the Veteran was ever near the Korean DMZ.

The RO prepared a memorandum dated June 2011.  The RO determined that the Veteran's claims file contained insufficient evidence to permit the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran was indeed exposed to herbicides near the Korean DMZ.  The RO explained that the Veteran served in a unit not determined to have been stationed near the DMZ.  Additionally, the RO noted that the only evidence whatsoever of any exposure to herbicides was the Veteran's uncorroborated statement.  The RO explained that the dearth of evidence would not permit meaningful research as to the issue of exposure.  

In addition, the Board finds that the Veteran's reports of traveling to the Korean DMZ are not credible.  The Veteran asserted that he was sent to the Korean DMZ four to six times during his two tours in Korea, which spanned several years.  See April 2011 Statement of Veteran.  However, approximately one year later, the Veteran stated that he traveled to the Korean DMZ frequently.  See July 2012 VA Treatment Record (Virtual VA).  Indeed, the Veteran reported traveling to the Korean DMZ several times per week.  Id.  This is in stark contrast to his earlier statement that he traveled to the Korean DMZ only four to six times total while serving in Korea for several years.  Given the Veteran's inconsistent statements as to the number of trips he purportedly made to the Korean DMZ, the Board finds that his assertions that he traveled to the DMZ are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility can be evaluated by determining the consistency of a veteran's statements).  Thus, while the Veteran is competent to state that he traveled to the Korean DMZ while in service, the Board finds those assertions lack credibility and, as such, are entitled to no probative weight.

The Board cannot conclude that the Veteran traveled to the Korean DMZ during the period from April 1968 to July 1969.  First, the Veteran never asserts when he traveled to the Korean DMZ.  His Korean service spans multiple years.  See DD-214.  It is not apparent what dates the Veteran purports to have traveled to the Korean DMZ, either during the period when herbicides were used or thereafter.   Likewise, the Veteran made no attempts to corroborate his statements that he indeed traveled to the Korean DMZ.  The RO undertook efforts to determine whether the Veteran's statements were true that he actually traveled to the DMZ during the period.  Travel to the Korean DMZ could not be verified.  In addition, the Veteran has provided inconsistent statements as to the number of times he traveled to the Korean DMZ.  Moreover, his MOS does not suggest the kind of duty that might be expected for someone traveling to the DMZ.  For those reasons, the Board does not conclude that the Veteran traveled to the Korean DMZ during the presumptive period.

The Board acknowledges the medical opinion of Dr. L.E., who concluded that it was far more likely than not that the Veteran's CAD and diabetes were related to his exposure to herbicides.  However, that opinion is predicated on the Veteran's uncorroborated statements that he traveled to the DMZ, which are not credible as explained above.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board not required to accept medical opinions based on inaccurate factual premises).  Additionally, the Board notes the statement of Dr. G.F., which notes the association between herbicide exposure and the development of type II diabetes mellitus.   As there is no credible evidence that the Veteran was ever exposed to herbicides during service, Dr. G.F.'s statement that diabetes and exposure to herbicides are related is likewise of no probative value.  

The Board finally notes that the Veteran never alleges actual exposure to herbicides (i.e., that he was nearby when herbicides were used).  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  Instead, he contends that he traveled to the Korean DMZ and service connection should be presumptively awarded.  38 C.F.R. § 3.307 (a)(6)(iv).  However, as discussed above, the evidence is against a finding that the Veteran actually traveled to the Korean DMZ during the presumptive period.  Accordingly, there is no reasonable doubt to be resolved.  Service connection for CAD and type II diabetes mellitus is denied.

While the Veteran has argued that his hypertension is secondary to his type II diabetes mellitus, he is not service-connected for diabetes, as discussed above.  Accordingly, the provisions of 38 C.F.R. § 3.310 do not apply.  There is no evidence or argument that the Veteran's hypertension is caused by another service-connected disability.  Thus, his claim must be denied on a secondary basis.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

There is no evidence that hypertension was incurred during service.  To that end, the Veteran's blood pressure was measured several times.  However, at no time did readings show that hypertension was present, as defined above.  At enlistment the Veteran's blood pressure was measured as 138/80.  Likewise, blood pressure was measured as 100/60 in May 1970.  There are no other blood pressure readings of record during service.  There is simply no evidence or even argument that hypertension is related to service.  Accordingly, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303.

Additionally, the Board has considered the provisions pertaining to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence whatsoever that the Veteran developed hypertension within a year of his separation from service.  Indeed, the Veteran underwent a VA examination within a year of separation where his blood pressure was measured as 122/78.  As explained above, such a reading is not sufficient to show that the Veteran had hypertension at that time.  There is simply no evidence of record showing that the Veteran developed hypertension within a year of his separation from service.  As such, service connection on a presumptive basis is not warranted. 

The claim for service connection must be denied.  While the Veteran argues that his hypertension is secondary to his type II diabetes mellitus, as already noted service connection is not in effect for that disability.  Likewise, there is no evidence whatsoever that hypertension began in service or shortly thereafter.  Thus, the claim must be denied. 


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


